DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicants filed claims 1-4 and 6-17.  For purposes of this examination, the examiner is maintaining the original claim numbering and interpreting claim 5 as cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim s 1-3, 6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, US 2015/0235521 A1 (hereinafter Lutnick), in view of Herrmann et al., US 2009/0170614 A1 (hereinafter Herrmann), and further in view of Kelly et al., US 2013/0080238 A1 (hereinafter Kelly).

Regarding Claim 1:  Lutnick discloses a computer-based method, the method performed by one or more computing devices the method comprising: 
a gaming account of the current gaming environment having a balance, the gaming account maintained by a casino computing system of the gaming environment (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]); 
based at least partially on the player identifier, identifying a stored value account of the player (Lutnick, rather than separate logins for accounts, a single sign on may be used for multiple accounts [0038]), wherein funds held in the stored value account can be selectively 
receiving a funding instruction, wherein the funding instruction does not identify the stored value account, and wherein the funding instruction identifies a balance amount to be transferred from the stored valued account to the gaming account of the current gaming environment maintained by the casino computing system of the gaming environment (Lutnick, an ability for a user to enter an amount of money to be transferred to an account (e.g., an account associated with a gaming provider that the user is currently associated with); in some embodiments, an interface may identify individual source accounts from which money may be transferred (e.g., into any account, into a set of accounts, into a chosen account, into a particular account, into an account based on login, location, etc.); each such source account may be associated with an amount that may be transferred out (e.g., a pre-permissioned amount, a total amount); a user may be able to select one or more of those accounts to transfer money out of and into another account [0043]); and 
causing a decrease of a balance of the stored value account and an increase of the balance of the gaming account of the current gaming environment maintained by the casino computing system of the gaming environment via closed-loop transactions (Lutnick, a transfer may include an adjustment to an electronic record that identifies an amount of money in an account; for example, a single gaming operator may reduce one account and may increase another account a same amount (e.g., intra property transfer between casino wagering and 
Lutnick fails to explicitly disclose 
subsequent to an enrolling of a player into loyalty programs of each of a plurality of gaming environments, receiving a player identifier for the player, wherein the player identifier is a unique player identifier issued to the player and associated with the loyalty program of a current gaming environment and 
wherein enrollment of the player into the loyalty program at each of the gaming environments associates the player with a unique player identifier for each of the gaming environments, 
wherein the plurality of gaming environments is an alliance of gaming environments that are each affiliated with the stored value account.
Herrmann teaches 
subsequent to an enrolling of a player into loyalty programs of each of a plurality of gaming environments, receiving a player identifier for the player, wherein the player identifier is a unique player identifier issued to the player and associated with the loyalty program of a current gaming environment (Herrmann, the website may permit (e.g., at block 803) the player to register one or more loyalty accounts with the website, so that the player may track and otherwise manage their loyalty point programs from a single point; to this end, the player may provide authentication information that permits the ecosystem to obtain loyalty point information (e.g., a username/password) [0380] and [Fig. 8]; to utilize the system (e.g., view aggregate compensation offers, loyalty point balances and win/loss statements), the qualified person may be permitted to complete a registration form whereby he/she is required to identify the gambling loyalty club(s) to which they belong and then input a unique key into a registration form to each gambling loyalty club that he/she is a member of; the unique key may be different for each unique casino, lottery or other lawful gambling establishment [0383]) and 

Lutnick discloses a method for account and fund management wherein funds may be transferred between various accounts (Lutnick [Abstract]).  
Anyone who has a bank account understands that access to the account is restricted, generally, to the owner of the account.  Nowadays, online accounts are common.  Herrmann teaches a distributed computer system is provided for collecting player information (Herrmann [Abstract]).  The distributed computer system may permit a player to manage their frequent player accounts (Herrmann [Abstract]).  This includes the transfer of player credits and points between accounts (Herrmann [0035]).  Before having access to this functionality, a player may be permitted to complete a registration form whereby he/she is required to identify the gambling loyalty club(s) to which they belong and then input a unique key into a registration form to each gambling loyalty club that he/she is a member of (Herrmann [0383]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the assignment of unique player identifiers as taught by Herrmann in order to permit the secure transfer of funds between accounts.
Kelly discloses 

Lutnick discloses a method for account and fund management wherein funds may be transferred between various accounts (Lutnick [Abstract]).  While Lutnick does disclose that the accounts may be related to a plurality of respective casinos (Lutnick [0013]), it is not clear that the casinos are an alliance of casinos.  
Many successful casinos have expanded such that they own properties in several locations.  These other locations are often affiliated with each other since they are ultimately owned by the same corporation.  Kelly discloses wherein several casinos may be affiliated with each other (Kelly [0106] and [Fig. 15]).  This gives the casinos the ability to provide services in several markets.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the method for account and fund management wherein funds may be transferred between various accounts at various casinos as disclosed by Lutnick to affiliate casinos as taught by Kelly in order to offer the ease of transferring money between accounts to casinos in different markets.

Regarding Claim 2:  Lutnick further discloses wherein the gaming account of the current gaming environment is any of a wagering account, a casino level player account, and a metered gaming credit account (Lutnick, some embodiments may include a plurality of accounts related to a plurality of respective casinos or other venues; in some embodiments, each such account may allow for gambling related to games and/or events at a particular casino, sports book, and so on [0013]).  

Claim 3:  Lutnick further discloses wherein the causing of the increase of the balance of the gaming account of the current gaming environment occurs subsequent to a delay (Lutnick, some embodiment may include a period of time during which the money is available in neither a source nor a recipient account (for some activity, for wagering, for withdrawal) [0049]).  

Regarding Claim 6:  Lutnick further discloses:
subsequent to identifying the stored value account, sending, by any of the one or more processors, an indication of the balance of the stored value account for display on a remote computing device (Lutnick, some embodiments may include presenting information to the player identifying a balance in the first account; for example, a user interface may show a user of a mobile device an amount of money in the account [0078]).  

Regarding Claim 13:  Lutnick discloses a gaming account funding system, comprising: 
a stored value account maintaining a balance of funds on behalf of a player (Lutnick, a token may be used to make purchases through a credit card network [0147]; a token may include something issued by the bank, such as a debit card [0149]); 
a first gaming account of a first gaming environment to hold funds for the player, the first gaming account maintained by a first casino computing system of the first gaming environment (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]); 
a first loyalty account assigned to the player (Lutnick, that token may be used to identify the user such as a player loyalty card [0132]), 

a second loyalty account assigned to the player (Lutnick, that token may be used to identify the user such as a player loyalty card [0132]), 
at least one computing device comprising a third processor and a non-transitory computer readable medium having instructions stored thereon, which when executed by the third processor, cause the third processor to: associate the first loyalty account assigned to the player with the stored value account (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, may set up an account, receive money to deposit in an account, receive wager for an account, adjust balances of an account, and so on [0062]); 
associate the second loyalty account assigned to the player with the stored value account (Lutnick, that token may be used to identify the user such as a player loyalty card [0132]; a token may be used to make purchases through a credit card network [0147]; a token may include something issued by the bank, such as a debit card [0149]); and 
based on a funding command provided by the player through an application executing on a remote computing device, selectively increase funds in at least one of the first gaming account or the second gaming account and decrease funds held by the stored value account via closed-loop transactions (Lutnick, a user may enter an amount of money to transfer from one account to another account [0153]), wherein the funding command comprises information 
Lutnick fails to explicitly disclose 
wherein the first loyalty account is maintained by a first customer management system having a first processor; 
wherein the second loyalty account is maintained by a second customer management system having a second processor, 
wherein the first gaming environment and the second gaming environment are members of an alliance of gaming environments.
Kelly teaches
wherein the first loyalty account is maintained by a first customer management system having a first processor (Kelly, the player's loyalty points as well as any remaining credits at the gaming terminal 100 are updated at 1702 and at 1704 stored ... in a transaction ledger at the Casino 1 server [0106]); 

As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the method for account and fund management wherein funds may be transferred between various accounts at various casinos as disclosed by Lutnick to affiliate casinos as taught by Kelly in order to offer the ease of transferring money between accounts to casinos in different markets.
Herrmann teaches
wherein the first gaming environment and the second gaming environment are members of an alliance of gaming environments (Herrmann, the website may permit (e.g., at block 803) the player to register one or more loyalty accounts with the website, so that the player may track and otherwise manage their loyalty point programs from a single point; to this end, the player may provide authentication information that permits the ecosystem to obtain loyalty point information (e.g., a username/password) [0380] and [Fig. 8]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the assignment of unique player identifiers as taught by Herrmann in order to permit the secure transfer of funds between accounts.

Regarding Claim 14:  Lutnick further discloses wherein each of the first gaming account and the second gaming account is any of a casino level player account, a brick-and- mortar wagering account, a race-and-sports wagering account, and an internet gaming wagering account (Lutnick, some embodiments may include a plurality of accounts related to a plurality of 

Regarding Claim 15:  Lutnick further discloses wherein the remote computing device is any of a mobile computing device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device (e.g., a mobile device) [0032]), a smart phone, a tablet computer, a desktop computer, a laptop computer, a gaming device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device [0032]), a wearable computing device, a kiosk (Lutnick, a player may submit such a request through a user interface of ... a kiosk [0079]), and an automated transaction machine (ATM).  
 
Regarding Claim 16:  Lutnick further discloses wherein any increase of the funds of the first gaming account or the second gaming account occurs subsequent to a delay (Lutnick, some embodiment may include a period of time during which the money is available in neither a source nor a recipient account (for some activity, for wagering, for withdrawal) [0049]). 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, in view of Herrmann, in view of Kelly, and further in view of Olson et al., US 2014/0379562 A1 (hereinafter Olson).

Regarding Claim 4:  Lutnick, as modified, discloses the invention as described above.  Lutnick, as modified, fails to explicitly disclose wherein the causing of the decrease of the 
Olson teaches wherein the causing of the decrease of the balance of the stored value account and the increase of the balance of the gaming account of the current gaming environment occurs in substantially real-time (Olson, an interface between the open and closed systems that allows for the real-time adjustment of balances and transfer of funds [0020]). 
Lutnick discloses a method for account and fund management wherein funds may be transferred between various accounts (Lutnick [Abstract]).  Lutnick discloses “[a]fter a transfer, transferred money may be available in a recipient account and not one or more source accounts” (Lutnick [0049]).  It is not clear, however, if the fund transfer occurs substantially in real-time.  
Olson teaches a method for enabling consumers in a gaming context to push funds from a traditional open loop account to a closed loop account, and back (Olson [Abstract]).  Olson teaches that transfer of funds is adjusted in real-time.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for account and fund management wherein funds may be transferred between various accounts as disclosed by Lutnick with the real-time transfer of funds as taught by Olson in order to make the funds available to users as soon as possible.  

Regarding Claim 17:  Lutnick, as modified, discloses the invention as described above.  Lutnick, as modified, fails to explicitly disclose wherein the selective increase and decrease of the funds held by the stored value account and the first gaming account or the second gaming account occurs substantially in real-time.
Olson teaches wherein the selective increase and decrease of the funds held by the stored value account and the first gaming account or the second gaming account occurs 
As stated above with respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for account and fund management wherein funds may be transferred between various accounts as disclosed by Lutnick with the real-time transfer of funds as taught by Olson in order to make the funds available to users as soon as possible.  

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, in view of Herrmann.

Regarding Claim 7:  Lutnick discloses a computer-based method of funding at least one of a plurality of gaming accounts that are each associated with a respective gaming environment and maintained by an associated casino computing system of the respective gaming environment, wherein each of the respective gaming environments is associated with an alliance of gaming environments, wherein each of the respective gaming environments is associated with a stored value account of a player, wherein the stored value account is associated with each of a plurality of unique player identifiers, wherein each of the plurality of unique player identifiers is associated with a respective gaming environment, the method comprising: 
receiving a load request, wherein the load request comprises one of the plurality of unique player identifiers and a request to fund a gaming account with player funds held by a stored value account (Lutnick, a user may enter an amount of money to transfer from one account to another account [0153]), wherein the gaming account has a balance amount (Lutnick, an entity responsible for a first account 101; such an entity may include a server, a program, a computing device, a casino, and so on; such an entity responsible for a first account, 
causing an increase of the balance amount of the gaming account based on an amount of funds requested in the load request via closed-loop transactions (Lutnick, a transfer may include an adjustment to an electronic record that identifies an amount of money in an account; for example, a single gaming operator may reduce one account and may increase another account a same amount (e.g., intra property transfer between casino wagering and sport betting accounts); in some embodiments, multiple parties may be involved in a transfer [0016]).  
Lutnick fails to explicitly disclose 
wherein the gaming account is associated with one of the gaming environments associated with the alliance of gaming environments.
Herrmann teaches 
wherein the gaming account is associated with one of the gaming environments associated with the alliance of gaming environments (Herrmann, the website may permit (e.g., at block 803) the player to register one or more loyalty accounts with the website, so that the player may track and otherwise manage their loyalty point programs from a single point; to this end, the player may provide authentication information that permits the ecosystem to obtain loyalty point information (e.g., a username/password) [0380] and [Fig. 8]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method for account and fund management as disclosed by Lutnick with the assignment of unique player identifiers as taught by Herrmann in order to permit the secure transfer of funds between accounts.

Claim 8:  Lutnick further discloses wherein the load request is initiated by any of a gaming device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device [0032]), a mobile computing device (Lutnick, some embodiments may include providing a user with an interface through which a user may pre-permission a transfer of money; such an interface may be provided through a gaming device (e.g., a mobile device) [0032]), a smart phone, a tablet computer, a desktop computer, a laptop computer, a wearable computing device, a kiosk (Lutnick, a player may submit such a request through a user interface of ... a kiosk [0079]), and an automated transaction machine (ATM).  
 
Regarding Claim 9:  Lutnick further discloses wherein the gaming account is any of a wagering account, a casino level player account, and a metered gaming credit account (Lutnick, some embodiments may include a plurality of accounts related to a plurality of respective casinos or other venues; in some embodiments, each such account may allow for gambling related to games and/or events at a particular casino, sports book, and so on [0013]).  

Regarding Claim 10:  Lutnick further discloses wherein the causing of the increase of the balance amount of the gaming account occurs subsequent to a delay (Lutnick, some embodiment may include a period of time during which the money is available in neither a source nor a recipient account (for some activity, for wagering, for withdrawal) [0049]).  

Regarding Claim 12:  Lutnick further discloses: 
causing a decrease of the player funds of the stored value account based on the amount of funds requested in the load request (Lutnick, a transfer may include an adjustment to an electronic record that identifies an amount of money in an account; for example, a single gaming operator may reduce one account and may increase another account a same amount (e.g., intra . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lutnick, in view of Herrmann, and further in view of Olson.

Regarding Claim 11:  Lutnick, as modified, discloses the invention as described above.  Lutnick, as modified, fails to explicitly disclose wherein the causing of the increase of the balance amount of the gaming account occurs substantially in real-time.  
Olson teaches wherein the causing of the increase of the balance amount of the gaming account occurs substantially in real-time (Olson, an interface between the open and closed systems that allows for the real-time adjustment of balances and transfer of funds [0020]).
As stated above with respect to claim 4, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method for account and fund management wherein funds may be transferred between various accounts as disclosed by Lutnick with the real-time transfer of funds as taught by Olson in order to make the funds available to users as soon as possible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715